Citation Nr: 0423586	
Decision Date: 08/26/04    Archive Date: 09/01/04

DOCKET NO.  02-20 278A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Jackson, Mississippi




THE ISSUE

Entitlement to service connection for degenerative disc 
disease and osteoarthritis of the lumbar spine.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans








WITNESS AT HEARING ON APPEAL

The veteran 



ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1968 to June 1970 
and from November 1973 to November 1976. 

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a June 2002 RO decision that denied service 
connection for degenerative disc disease and osteoarthritis.  

The Board notes that the veteran testified at a personal 
hearing before a Decision Review Officer at the RO held in 
July 2003.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  

VA will notify the veteran and his representative if further 
action is required on his part.  




REMAND

Based on a careful review of the record, the Board finds that 
further development is necessary to fairly decide the 
veteran's claim.  

The veteran testified at a hearing in July 2003.  He stated 
that he had received VA medical treatment since 2001 for his 
general health concerns, to include his back problems.  

While the veteran's claims file contains some evidence of 
mental health treatment dated from June to September 2001, 
the record of VA psychiatric treatment is incomplete.  

The Board is of the opinion that there might be other 
treatment records available from VA that would be helpful in 
the adjudication of the veteran's claim.  

VA Medical records are considered to be in constructive 
possession of VA and the Board.  Bell v. Derwinski, 2 Vet. 
App. 611 (1992). Therefore, upon remand, the RO should obtain 
all treatment records pertaining to the veteran from 
September 2001 to the present, to the extent not already on 
file.  

Finally, the RO must ensure that the mandates of VCAA have 
been met prior to returning the case for the purpose of 
appellate review.  Given the evidence of ongoing medical 
treatment for the veteran's back disorder, the RO should 
ascertain whether any private or VA medical records exist.  

Accordingly, this case is REMANDED for the following actions:

1.  The RO should take appropriate steps 
to ask the veteran to provide a list of 
the names and addresses of all VA and 
non-VA doctors and medical care 
facilities (hospitals, HMOs, etc.) that 
have treated the veteran for a back 
disorder since 2001.  The veteran should 
be provided with release forms and ask 
that a copy be signed and returned for 
each health care provider identified.  
When the veteran responds, the RO should 
obtain records from each health care 
provider the veteran identifies (except 
where VA has already made reasonable 
efforts to obtain the records from a 
particular provider).  If these records 
cannot be obtained and there is no 
affirmative evidence that they do not 
exist, the RO should inform the veteran 
of the records that we were unable to 
obtain, including what efforts were made 
to obtain them.  Also, inform the veteran 
that VA will proceed to decide his appeal 
without these records unless he is able 
to submit them.  An appropriate period of 
time within which to respond should be 
afforded.  

2.  The RO should obtain any medical 
treatment records for the veteran from VA 
for the period from 2001 to the present.  

3.  After completion of all indicated 
development, the RO should again review 
the case in light of the evidence of 
record.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
given the opportunity to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  




